UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7355


JOE JR. WILLIAMS,

                        Plaintiff – Appellant,

          v.

BEATRICE GREEN,

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03081-H)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Jr. Williams, Appellant Pro Se. Gerald Kevin Robbins,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joe Jr. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                We

have     reviewed       the    record      and    find       no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Williams       v.   Green,       No.   5:14-ct-03081-H           (E.D.N.C.

Aug. 21,    2014).        We    dispense    with      oral    argument    because      the

facts    and    legal    contentions       are    adequately       presented      in   the

materials      before    this      court   and    argument        would   not    aid   the

decisional process.



                                                                                 AFFIRMED




                                            2